PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/862,053
Filing Date: 29 Apr 2020
Appellant(s): Queen Tackle LLC



__________________
Douglas W. Meier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argued for claims 1 and 12 that:

1.)	Ostruszka does not teach “wherein the slot extends inwardly along the central longitudinal axis such that the inward end of the slot is positioned proximate to the fastener hole such that the slot and the fastener hole together form an attachment point for a fastener, the attachment point being configured to allow the fastener rotate through the slot from a front-facing position to a rear-facing position without removing the fastener”
The pending claims use a combination of the single hole and the slot as an attachment point for the fastener. Ostruszka does not teach or suggest this element of the claims. The Ostruszka design includes two separate fishing-line holes 70—as opposed to a single hole and a slot that extends to the outer edge of the plate—for attaching fishing line to the blade. This can be seen, for example, in FIG. 1, FIG. 2, FIG. 11A, FIG. 11B, FIG. 12A, and FIG. 12B of Ostruszka. A fastener connected to the Ostruszka blade through the two fishing-line holes 70 cannot “rotate through the slot from a front-facing position to a rear-facing position without removing the fastener,” as recited in the pending claims. To switch the fastener from a front-facing position to a rear-facing position in the Ostruszka design would require removing and reattaching the fastener, which is both slow and can cause damage to the fastener. The originally filed specification explains this in paragraph [0043] where it explains “with the slotted fishing blade described herein, a fisherman is able to quickly place the line attachment element (I) such that the blade (A) can be attached to the lure (H) in a position to be above or below the lure eye (G) during retrieval. Whether the blade is above or below the lure eye during retrieval may be used to change the action of the lure. Hence, the fisherman can use the same blade either above or below the lure eye without removing and potentially damaging the line attachment element (I).” It further explains this in paragraph [0031], where it explains that “the result of using slot (C) is that the fastener may be moved to either side of the blade (1.e., the front face or the back face) without removing and potentially damaging it, by rotating the fastener around through slot (C) from a front-facing position to a rear-facing position.” Therefore Ostruszka fails to teach or suggest “wherein the slot extends inwardly along the central longitudinal axis such that the inward end of the slot is positioned proximate to the fastener hole such that the slot and the fastener hole together form an attachment point for a fastener, the attachment point being configured to allow the fastener rotate through the slot from a front-facing position to a rear-facing position without removing the fastener,” as recited in the pending claims.
Examiner respectfully disagrees. Ostruszka teaches a fishing blade comprising a slot that extends inwardly along the central longitudinal axis [a cut-out at the bottom, allowing blade 20 freedom to move relative to eyelet 80 [0041]] such that the inward end of the slot is positioned proximate to the fastener hole 70 [holes 70 can be placed toward the bottom of the blade, toward the top of the blade, or anywhere in between [0040]]. Bowman teaches a fishing blade comprising the inward end of slot 16 positioned proximate to fastener hole 17 such that the slot and fastener hole 17 together form an attachment point for a fastener 18, the attachment point being configured to allow fastener 18 to rotate through the slot from a front-facing position to a rear-facing position without removing fastener 18 [just forwardly of the vertex of this notch is a hole 17 to which a split ring 18 is applied for attachment of a fish hook 19, col. 2 lines 2-4]. 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2.)	There would be no reason to add holes (25) from Bowman to blade (20) of Ostruszka to arrive at the claimed “‘a securing hole through the substantially flat plate, the securing hole being positioned proximate to the outer edge of the substantially flat plate,” and therefore the POSITA would not have been motivated to do so. Specifically, the Ostruszka design uses chambers (40, 46) that completely surround the pin structures (30, 38), so a securing hole would be unnecessary.
As recited in the pending claims, the “lure attachment element is configured to extend through the fishing lure eye and to be removably secured to the substantially flat plate by the flap and by an engagement between one end of the lure attachment element and a securing hole through the substantially flat plate.” The securing hole holds the lure attachment element. But the pin structures of Ostruszka are already held securely in place by the chambers, so adding any type of securing hole, as recited in the claim, would have been purely superfluous.
Examiner respectfully disagrees. Ostruszka teaches a fishing blade comprising lure attachment element 30 configured to extend through the fishing lure eye 80 and to be removably secured to the substantially flat plate by flap 40 [Chamber 40 can be created by rolling a portion or portions of the bottom [0058] and by an engagement between one end of the lure attachment element 30. Bowman teaches a fishing blade comprising securing hole 25 through the substantially flat plate proximate to the outer edge of the substantially flat plate [holes 25-25 to to provide for attachment of additional hooks, col. 2 lines 54-56, FIGS. 5, 8]. In response to appellant' s argument that there is no motivation to combine the references because adding any type of securing hole would have been superfluous, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case the motivation to combine is found in the Bowman reference. It would have been obvious to modify the fishing blade taught by Ostruszka to include the securing hole taught by Bowman because doing so would have provided a securing hole through the flap for securing additional attachments [holes 25-25 to add to turbulence of water created by the lure as drawn therethrough or to provide for attachment of additional hooks]. A specific motivation was thus provided for the combination of references. Adding the securing hole would not have been superfluous since it would provide for a more versatile lure having more attachment options.

3.)	 To add holes from Bowman to the blade of Ostruszka would negatively alter the fundamental operation of the Ostruszka design, leading to the Ostruszka blade not operating as designed. One of the principles of the operation of Ostruszka is that the pin structures can move within the chambers to allow the blade to move in all directions. Allowing the blade to move along all three axes is important to the operation of the fishing lure. Incorporating the hole from Bowman into the Ostruszka blade to secure the pin structures would inhibit movement in all three axes, which goes against the stated principle of operation of Ostruszka. If the pin structures of Ostruszka were to be secured in place by added securing holes, then the movement of the blade along all three axes would be hindered. Doing so would also have negative effects on operation of the Ostruszka blade by changing the way it oscillates in the water.
	Examiner respectfully disagrees. Appellant’s assertion that adding holes to the blade of would inhibit movement of the blade along all three axes is merely an argument unaccompanied by evidentiary support and is insufficient to rebut Examiner's finding of obviousness. It is within the ability of one skilled in the art to modify the pin structures of Ostruszka by adding holes without hindering the movement of the blade or negatively changing the way the blade oscillates in the water. Indeed, Ostruszka teaches changing the behavior of the blade by incorporating additional holes into the design to give the lure the action the fisherman desires [The positioning of the fishing-line holes 70 will clearly effect the behavior of the lure 10. The fishing-line holes create a moment arm with respect to the direction of motion of the lure 10. Fishing-line holes 70 can be placed toward the bottom of the blade, toward the top of the blade, or anywhere in between, but are preferably located along the yaw axis. Location of the holes 70 higher on blade 20 creates a tendency for the lure 10 to dive; location the holes 70 lower on blade 20 creates a tendency for the lure 10 to climb toward the surface. Although most of the included drawings show only two holes 70 for simplification, multiple fishing-line holes can be incorporated into the design, allowing the fisherman to select a hole (or set of holes) that will give the lure the action (moving up to the surface, running parallel, or diving down) that the fisherman desires [0040]].

Appellant has not specifically argued claims 4-7, 9-11, 13-15, and 17-20; thus claims 4-7 and 9-11 stand or fall with claim 1, and claims 13-15 and 17-20 stand or fall with claim 12.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY R LARSEN/Examiner, Art Unit 3643
                                                                                                                                                                                                        Conferees:

Peter Poon
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
Jack Keith
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.Have